Citation Nr: 1524917	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  06-21 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania 

THE ISSUE

Eligibility for Service-Disabled Veterans Insurance (RH) under 38 U.S.C. § 1922(a). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

In July 2008, the veteran testified before the undersigned at a Board hearing in Washington, D.C. 

In October 2008 and September 2012, the Board remanded this issue for further development. 


FINDINGS OF FACT

1.  In a June 1990 rating decision, the RO determined that the Veteran was competent from May 1990 following a field examination.  

2.  In an October 2001 rating decision, service connection for erectile dysfunction as well special monthly compensation based on loss of use of a creative organ were granted with a noncompensable rating assigned for erectile dysfunction from February 2000; notice of these actions was sent to the Veteran in November 2001  

3.  The Veteran applied for RH under 38 U.S.C. § 1922(a) more than two years after the November 2001 notice.  

4.  The Veteran was not incompetent between November 2001 to November 2003.  



CONCLUSION OF LAW

The basic criteria for entitlement to Service-Disabled Veterans (RH) Insurance have not been met, as an application was not filed within the required time limit. 38 U.S.C.A. § 1922 (West 2014); 38 C.F.R. § 3.353 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  That is the case here as the Veteran's VCAA notices were sent in March 2006 and March 2007.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records.  The Veteran was not examined since the pertinent time period for medical evaluation was between November 1, 2001 and November 1, 2003.  The current claim also hinges on whether the Veteran timely applied for benefits which does not involve examination.  All pertinent records have been obtained.  

The Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

RH under 38 U.S.C. § 1922(a)

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be entitled to Service-Disabled Veterans Insurance (RH) when it is determined that he has a compensable service-connected disability and he applies in writing for such insurance within one year of the date service connection was granted.  (Public Law 102-86, § 201(a)(1) changed the one-year application period to two years, effective September 1, 1991.) 

However, if an applicant is shown by the evidence to have been mentally incompetent during any part of the eligibility period, an application for insurance may be filed within one-year after a legal guardian is appointed, or within one year after the removal of such mental incompetency.  38 U.S.C.A. § 1922.  A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including entering into contracts.  38 C.F.R. § 3.353.  Where there is reasonable doubt as to whether a person is competent, such doubt will be resolved in favor of competency.  Id.

Should an eligible veteran desire this benefit, he or she bears the obligation to file a timely application thereto.  The law does not require VA to provide notice of eligibility for this benefit, and such lack of notice does not toll the statutory application period.  38 U.S.C.A. § 1922; see Saunders v. Brown, 4 Vet. App. 320 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).

In an April 1970 rating decision, service connection was granted for psychophysiologic gastrointestinal reactions, manifested by epigastric pain, rated as 10 percent disabling; and for tinea versicolor, rated as noncompensably disabling.  In May 1972, the Veteran's psychophysiologic gastrointestinal reaction, manifested by epigastric pain, was recharacterized as schizophrenia, paranoid type, and a 30 percent rating was assigned.  The Veteran was also assigned two temporary total ratings for periods of hospitalization after which the 30 percent rating was resumed.  In a September 1972 rating decision, the Veteran's schizophrenia, paranoid type, was assigned a 100 percent from November 1971, then a 50 percent rating from January 1972.  

In November 1972, the Veteran submitted an application for RH.  The application was approved and a 20-Payment Life policy was issued effective August 1972.  The Veteran has since surrendered that policy for cash value.  

In a November 1972 rating decision, the RO determined that the Veteran was competent and that a clear and unmistakable error had been made when his diagnosis was previously noted to include the term "incompetent," when the medical record said "competent."  In a May 1973 rating decision, the RO determined that the Veteran was incompetent due to his schizophrenia.  He was assigned a 70 percent rating from January 1973 and an incompetent rating from April 1973.  Thereafter, the Veteran was assigned a temporary rating for hospitalization from December 1973 through January 31, 1974.  The temporary total rating was then extended for another month.

In a June 1981 rating decision, the RO granted a 100 percent total rating for schizophrenia, catatonic type, and deemed the Veteran incompetent from June 1981.

However, in a June 1990 rating decision, the RO determined that the Veteran was competent from May 1990 following a field examination.  The 100 percent rating was continued.  

In October 1993, the Veteran submitted an application for Supplemental Service-Disabled Veterans Insurance (SRH).  His application was approved and two policies were issued effective October 1993.  

In a July 2000 rating decision, service connection was granted for prostate cancer and a noncompensable rating was assigned from February 2000.  In an October 2001 rating decision, service connection for erectile dysfunction as well special monthly compensation based on loss of use of a creative organ were granted with a noncompensable rating assigned for erectile dysfunction from February 2000.  

In November 2001, the Veteran was advised of the awards.  The letter included an enclosed VA Form 21-8764 that contained information related to VA benefits and addressed how a veteran could receive government life insurance.  An application for insurance was not received within the next two years.  

During that period of time, the Veteran disagreed with the rating for erectile dysfunction and pursued his appeal.  In conjunction with that appeal, he testified at a Board hearing in October 2002.  His wife also provided a statement.  In February 2003, the Board granted the appeal and assigned a 20 percent rating for erectile dysfunction.  A February 2003 rating decision implemented the Board's decision and assigned the 20 percent rating from February 2000.  

Also, during that period of time, the Veteran was treated for medical problems at VA facilities, but none of these records reflect psychiatric treatment indicating  he was incompetent.  

In October 2004, the Veteran submitted an application for RH.  His application was disapproved because it was not timely filed.  

In an April 2005 decision, the RO determined that the Veteran had applied too late for RH.  The RO indicated that the Veteran must be rated service-connected for a new disability to be eligible to apply for RH, but an increased rating is not a new disability and does not establish such eligibility.  On November 8, 2001, the Veteran had been notified that he was granted service connection so he had two years from that date.  

In an April 2007 rating decision, the RO continued the Veteran's current competency rating which had been in effect since May 1990.  

In September 2009, the RO also determined that the Veteran was competent for insurance purposes for the period of November 1, 2001 to November 1, 2003.  The Veteran did not appeal that determination.  38 U.S.C.A. § 7105.

In this case, the Veteran did not apply for RH Insurance within the requisite time period after receiving notice of a grant of service connection for disability (erectile dysfunction), which he was notified of in November 2001.  Thus, he is not eligible for RH Insurance because the application was not received in a timely manner, within two years of the period of notice to him of the grant of service-connected disability.  However, he contends that he was mentally incompetent during that time period and was not afforded a proper examination to assess that matter.  

The Board notes that the Veteran was deemed competent since May 1990, per a June 1990 rating decision.  That competency rating has remained intact and was not disputed by the Veteran.  Within the two year window period, the medical evidence does not reflect any change in his mental functioning.  In fact, as noted, the Veteran successfully appealed an increased rating claim and also testified on his own behalf at a Board hearing.  Further, in a final September 2009 decision, the RO determined that the Veteran was specifically competent during that time period, from November 1, 2001 to November 1, 2003.  The Veteran was not examined during that time period as there was no indication of incompetence.

Also, to the extent that the Veteran contends that the application date should have been later based on the higher rating claim (as a compensable rating was assigned retroactively), the law specifically provides that the Veteran is required to apply within two years that the date service connection was granted, not two years from the date a higher rating was granted.

In sum, service connection was established for erectile dysfunction and the Veteran was notified in November 2001.  He had until November 2003 to submit an application for Service-Disabled Veterans Insurance (RH), but did not submit an application until after that time.  The evidence of record does not indicate that he was mentally incompetent between those dates.  For these reasons, the Board concludes that eligibility for Service-Disabled Veterans Insurance (RH) must be denied because the preponderance of the evidence is unfavorable-meaning there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Eligibility for Service-Disabled Veterans Insurance (RH) under 38 U.S.C.A. § 1922 is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


